BUFORD, Justice
This is an appeal from an order dismissing a bill of complaint as amended.
It appears from the allegations of the complaint,
“That the individuals outlined in paragraph III did, within sixty (60) days after the enactment of Chapter 6349, Laws of Florida of 1911, present their accounts in writing, showing the amounts in the foregoing paragraph as due and owing them by the Town of Goldsboro, which accounts were sworn to as true, correct and unpaid to the City Commission of the City of Sanford, Florida. That the City Commission meeting in an adjourned session October 4, 1911, at 7:30 p. m., acknowledged receipt of said sworn accounts and considered same but that no further disposition thereof has ever been made, though the Defendants’ predecessors in office have from time to time prior to and since on or about the year of 1914 orally acknowledged that an indebtedness was due and owing the persons stated in paragraph III of said Petition and promised to pay them and that as a result of the aforementioned acts, representations and agreements of the City Council of the City of Sanford, the Plaintiffs and their Counsel forbore the filing of suit for an adjudication of this matter.”
The complaint was dismissed for laches. The record shows that complainants had stood by without taking any legal action to enforce this alleged claim.
The order is affirmed on authority of Lyle v. Hebb, 144 Fla. 282, 197 So. 859, and cases there cited.
So ordered.
Affirmed.
ROBERTS, C. J., and TERRELL and SEBRING, JJ., concur.